Case 2:17-cv-12343-DML-APP ECF No. 32 filed 01/31/19        PageID.426   Page 1 of 2




                UNITED STATES DISTRICT COURT
   IN THE EASTERN DISTRICT OF MICHIGAN -- SOUTHERN DIVISION

IAN LYNGKLIP,

        Plaintiff,
                                            Case No. 2:17-CV-12343-DML-APP
 -vs-                                       Hon. David M. Lawson
                                            Magistrate Judge: Anthony P. Patti

EDUCARE CENTER SERVICES, et
al.,

        Defendants.


        NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE

        The Plaintiff, Ian Lyngklip has attempted in good faith and to no avail to

identify and locate the three remaining Defendants, (1) Education Center Services,

(2) Jonathan Gates, and (3) Josh Doe to effectuate service of process. Despite

service of nearly two dozen subpoenas, Plaintiff has been unable to locate and

identify the remaining Defendants.     The information Plaintiff sought is either

shielded by several aliases and middle-men in foreign countries or destroyed due to

record retention periods and closing of businesses that previously held the

information. Accordingly, Plaintiff dismisses his claims against Education Center

Services, Jonathon Gates, and Josh Doe without prejudice.
Case 2:17-cv-12343-DML-APP ECF No. 32 filed 01/31/19   PageID.427   Page 2 of 2




                                   Respectfully Submitted,


                                   By: s/ Sylvia S. Bolos
                                   Sylvia S. Bolos P78715
                                   LYNGKLIP & ASSOCIATES,
                                   CONSUMER LAW CENTER, PLC
                                   Attorney for Ian Lyngklip
                                   24500 Northwestern Highway, Ste. 206
                                   Southfield, MI 48075
                                   (248) 208-8864
                                   SylviaB@MichiganConsumerLaw.Com
Dated: January 31, 2019
